Citation Nr: 0723196	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-28 011A	)	DATE
	)
	)


THE ISSUE

Whether the December 6, 2004 decision of the Board of 
Veterans' Appeals (Board) that denied service connection for 
hearing loss of the right ear should be reversed or revised 
on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Mark C. Kujawski, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1942 to September 1944. 
2.  On September 12, 2006, a motion for revision of the 
December 2004 Board decision based on CUE was filed.

3.  In July 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") affirmed the 
Board's December 2004 decision. 


CONCLUSION OF LAW

The December 2004 Board decision is not subject to revision 
on the basis of CUE as it was appealed and decided by a court 
of competent jurisdiction.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by a court of competent jurisdiction 
(i.e., the Court), and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400 
(2006).

In a December 6, 2004 decision, the Board denied service 
connection for hearing loss of the right ear.  The moving 
party has alleged that there is CUE in the Board's December 
2004 decision, and has filed a motion to revise such 
decision.

In March 2006, the Court affirmed the December 6, 2004 Board 
decision that was challenged on the basis of CUE in the 
moving party's motion.  Thus, the December 2004 Board 
decision is not subject to revision on the basis of CUE as it 
has been appealed to and decided by a court of competent 
jurisdiction.  38 C.F.R. § 20.1400(b) (2006).  Accordingly, 
the Board does not have jurisdiction to adjudicate the merits 
of the motion and it is dismissed with prejudice.

						[CONTINUED ON NEXT PAGE]




ORDER

The motion is dismissed with prejudice.





	                       
____________________________________________
	J. E. DAY 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



